 In the Matter of PRESSEDMETALS OF AMERICA, INC.andINTERNA-TIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OF AMERICA,UAW-CIOCase No. 7-R-1819.-Decided November18, 1944Mr. John D. Leighton,of Port Huron, Mich., for the Company.Maurice Sugar and Jack N. Tucker,byMr. Jack N. Tucker,of De-troit,Mich., for the CIO.Mr. Jerry Aldred,of Highland Park, Mich., for the AFL.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPressed Metals of America, Inc., Port Huron, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Cecil Pearl, Trial Ex-aminer.Said hearing was held at Port Huron, Michigan, on October17, 1944.At the commencement of the hearing, the TrialExaminergranted a motion to intervene made by United Automobile Workersof America, Local 127, AFL, herein called the AFL.The Company,the CIO and the AFL appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulingsmade at the hearing are free from prejudicialerrorand are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDING OF FACTI.THE BUSINESS OF THECOMPANYPressed Metals of America, Inc., is a Delaware corporation.At itsplant in Marysville, Michigan, it is engaged in the manufacture of59 N. L.R. B., No. 78.360 PRESSEDMETALS OF AMERICA, INC.361-war materials.In its operations the Company uses steel bars and coilsas itsprincipal raw material.During the past year the Companypurchased raw materials in the approximate amount of $1,000,000, of _which approximately 60 percent was shipped to it from points outsidethe State of Michigan.For the same period the total value of itsfinished products was in the approximate amount of $2,000,000, of-which approximately 50 percent was shipped by it to points outsidethe State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company. _United Automobile Workers, Local 127, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe AFL entered into a collective bargaining agreement with theCompany effective as of August 3, 1943, the date of its certificationby the Board, which provided,inter alia,that in the event neither,party gave notice to the other in writing 30 days "before August 3,1944" of a desire to terminate or amend, the contract would, be auto-matically renewed from year to year.the Company stating, "This is to inform you that it is the desire ofthe Union-to amend and modify our present Contract." By letterdated July 11, 1944, the Company replied, "In answer to your letterof July 10, the Company would like you to present the unions desiredcontract changes in letter form at your earliest convenience."Therecord discloses that there were discussions between AFL representa-tives and the Company concerning the dissatisfaction of employeeswith the methods fixed by the contract for computing vacation pay.These discussions commenced about 2 weeks to 30 days before the July10 letter and, prior to July 20, resulted in the Company's submissionto the AFL of its proposed new vacation plan.The AFL by letterdated July 17, 1944, called a membership meeting for July 20 to discuss,among other things, "the Company's interpretation of `Vacation Pay'."On July 20 a meeting was held and the plan.submitted by the Companywas rejected.Also on July 20, 1944, the CIO requested recognition 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive bargaining representative of the Company's em 'ployees.The Company admitted at the hearing that there was anintention on its part to amend the contract in regard to vacations withpay and that it would have amended the contract in this respect butfor the request for recognition which it received from the CIO.Both the Company and the AFL contend, that their contract wasrenewed on July 3, 1944, and constitutes a bar to a present determina-tion of representatives.However, we are of the opinion that, by theiractions, the AFL and the Company mutually waived the provision ofthe contract requiring that written notice be given 30 days beforeAugust 3, 1944, in order to prevent the contract from continuing inoperation for another year, and, in effect, treated as timely the July,10 letter which was sent to the Company by the AFL. Consequently,we find that no bar exists to an immediate determination of represen-tatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allhourly rated non-supervisory employees of the Company, includingguards,3 but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the-purposes of collective bargaining within-the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Election'CfMatterof C. H. Dutton Company,48 N. L. R. B. 27. -2The FieldExaminerreported that the CIOsubmitted152 application-for-membershipcards,of which 148 bore apparently genuine original signatures of persons appearing onthe Company's pay roll for the period ending August20, 1944 ; that 147 cardswere datedJuly 1944 and 1 was undated;and that said pay roll contained the names of 434 personswithin the alleged appropriate unit.The AFL relies on the 1943 contractto establish its interest in this proceeding.2The Company's guards are not militarized and were bargained for by theAFL underthe termsof the 1943contract PRESSEDMETALS OF AMERICA, INC.363herein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and-pursuant to the power vested in the National Labor -Refations Board by Section 9 (c) of the National Labor Relations Act,and pursuantto ArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Pressed Metals ofAmerica, Inc., Port Huron, Michigan,an election by secret ballot shallbe conducted as early as possible,but not later thanthirty (30) daysfrom the date-of this Direction,under the direction and supervisionof the Regional Director for the Seventh Region,acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10, and 11, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including-employees in the armed forces of theUnitedStates who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelectioh,to determinewhether theydesire to be represented by Interna-tionalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,affiliatedwith the Congress of IndustrialOrganizations,or by UnitedAutomobile Workers, Local 127,affiliatedwith the American Federation of Labor,for the purposes of collectivebargaining,or by neither.